internal_revenue_service department of the treasury number info release date index number washington dc person to contact telephone number refer reply to cc psi 6-genin-105517-02 date date re application of the sec_179 limitation rule to a partnership and its partners or an s_corporation and its shareholders dear this letter is in response to your letter dated date to the president of the united_states relating to the application of the taxable_income limitation rule_of sec_179 of the internal_revenue_code to a passthrough_entity such as a partnership or an s_corporation in your letter you made reference to our earlier letter of date in which we provided you with general information sec_179 of the code allows a taxpayer to elect to deduct all or part of the cost of qualifying sec_179 property in the year the taxpayer places the property in service a taxpayer can do this instead of recovering the cost by taking depreciation_deductions over a specified recovery_period however there are limitations under sec_179 of the code sec_179 limitations on the amount a taxpayer can deduct in a year the total cost of sec_179 property ie the maximum dollar limit a taxpayer can elect to deduct for is dollar_figure see sec_179 if the cost of a taxpayer’s qualifying sec_179 property placed_in_service in a year is over dollar_figure the maximum dollar limit is reduced for each dollar over dollar_figure but not below zero see sec_179 the total cost a taxpayer can deduct each year is limited to the taxable_income of the taxpayer derived from the active_conduct by the taxpayer of any trade_or_business during such taxable_year see sec_179 in the case of a partnership that elects to deduct the cost of qualifying sec_179 property in the year the partnership places the property in service sec_179 of the code provides a special statutory rule sec_179 requiring the sec_179 limitations including the taxable_income limitation under sec_179 to apply to the partnership and to each partner sec_179 also applies to an s_corporation and its shareholders sec_1_179-2 of the income_tax regulations specifically describes how to apply the taxable_income limitation of sec_179 of the code to a partnership and to each of its partners sec_1_179-2 provides that the taxable_income limitation applies to the partnership as well as to each partner sec_1_179-2 specifically states that the partnership may not allocate to its partners as a sec_179 expense deduction for any taxable_year more than the partnership’s taxable_income limitation for that taxable_year and that a partner may not deduct as sec_179 expense deduction for any taxable_year more than the partner’s taxable_income limitation for that taxable_year sec_1_179-2 defines taxable_income of a partnership sec_1_179-2 defines a partner’s share of partnership taxable_income in your letter you offer arguments for the position that a partnership or an s_corporation is not a taxpayer for purposes of the sec_179 limitation and as a result you request that sec_1_179-2 of the regulations be corrected to reflect a taxpayer as not being a passthrough_entity in 112_tc_115 aff’d 204_f3d_772 7th cir the tax_court and the u s court_of_appeals for the 7th circuit addressed and rejected similar arguments that you are raising in your letter which reflect your position that a partnership is not a taxpayer for purposes of sec_179 of the code the tax_court concluded that f or purposes of sec_179 a partnership is a taxpayer t c pincite further the tax_court concluded that it could not read the sec_179 limitation out of sec_179 as argued because sec_179 specifically provides that in the case of a partnership the limitations of sec_179 which includes the sec_179 limitation shall apply to a partnership and the partners accordingly the tax_court held that sec_1_179-2 of the regulations is consistent with sec_179 and sec_179 and their legislative histories and is valid in affirming the tax court’s decision in hayden the u s court_of_appeals for the 7th circuit concluded that sec_1_179-2 of the regulations is consistent with the plain language of sec_179 and sec_179 of the code the court stated that especially in light of sec_179’s explicit application of sec_179 limitations to partnerships the treasury department’s reading of taxpayer to encompass partnerships in the sec_179 context is reasonable f 3d pincite accordingly the court held that sec_1_179-2 is a reasonable and valid interpretation of sec_179 further like sec_1_179-2 of the regulations sec_1_179-2 provides a similar rule for s_corporations and s_corporation shareholders see green v commissioner tcmemo_1998_356 applying sec_179 of the code to an s_corporation genin-105517-02 because the courts in hayden have decided that sec_1_179-2 of the regulations is consistent with sec_179 and sec_179 of the code and their legislative histories and is valid we do not believe that this regulation should be revised thank you for writing we hope this information will be helpful to you sincerely peter c friedman peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
